Exhibit 10.4
ELI LILLY AND COMPANY
2007 CHANGE IN CONTROL SEVERANCE PAY PLAN
FOR SELECT EMPLOYEES
As Amended Effective January 1, 2009
     1. PURPOSE
This Eli Lilly and Company 2007 Change in Control Severance Pay Plan For Select
Employees has been established by the Company to provide for the payment of
severance pay and benefits to Eligible Employees whose employment with a
Participating Employer terminates due to certain conditions created by a Change
in Control of the Company. The purpose of the Plan is to assure a continuity in
operations of the Company during a period of Change in Control by allowing
employees to focus on their responsibilities to the Company knowing that they
have certain financial security in the event of their termination of employment.
The accomplishment of this purpose is in the best interests of the Company and
its shareholders. The Plan replaces the Change in Control Severance Pay Plan for
Select Employees that was originally adopted by the Board on March 1, 1995, and
became operative immediately upon the expiration of such plan with respect to a
Change in Control occurring on or after March 1, 2007. The Plan as amended by
action of the Board of Directors of the Company on October 20, 2008, shall
become effective on January 1, 2009.
     2. DEFINITIONS
The terms defined in this Section 2 shall have the meanings given below:
     (a) “Base Salary” means an Eligible Employee’s gross annualized rate of
base salary at the time of any determination hereunder, before any deductions,
exclusions or any deferrals or contributions under any Participating Employer
plan or program, but excluding bonuses, incentive awards or compensation,
employee benefits or any other non-salary form of compensation.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Change in Control” has the meaning given in Section 3.
     (d) “Code” means the Internal Revenue Code of 1986, as amended.
     (e) “Committee” means the Compensation Committee of the Board, or such
other committee appointed by the Board to perform the functions of the Committee
under the Plan, provided that at all times the Committee shall be constituted
solely of directors who are Continuing Directors (as defined in Section 3) to
the extent any such directors remain on the Board and are willing to serve in
such capacity.
     (f) “Company” means Eli Lilly and Company, an Indiana corporation.
     (g) “Covered Termination” has the meaning given in Section 6.

1



--------------------------------------------------------------------------------



 



     (h) “Eligible Employee” has the meaning given in Section 5.
     (i) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (k) “Participating Employer” has the meaning given in Section 4.
     (l) “Plan” means this Eli Lilly and Company 2007 Change in Control
Severance Pay Plan for Select Employees.
     (m) “Retirement Age” means the date the Eligible Employee reaches age 65,
unless the Company’s senior most officer responsible for the Human Resources
department has approved a later date as the Retirement Age for the Eligible
Employee.
     (n) “Section 409A” shall mean Section 409A of the Code and the applicable
rulings and regulations promulgated thereunder.
     (o) “Separation from Service” shall mean a “separation from service” from a
Participating Employer within the meaning of Section 409A.
     (p) “Severance Period” means the two (2) year period immediately following
a Covered Termination.
     3. CHANGE IN CONTROL
For purposes of the Plan, a “Change in Control” of the Company shall be deemed
to have occurred upon:
          (a) the acquisition by any “person,” as that term is used in Sections
13(d) and 14(d) of the Exchange Act (other than (i) the Company, (ii) any
subsidiary of the Company, (iii) any employee benefit plan or employee stock
plan of the Company or a subsidiary of the Company or any trustee or fiduciary
with respect to any such plan when acting in that capacity, or (iv) Lilly
Endowment, Inc.) of “beneficial ownership,” as defined in Rule 13d-3 under the
Exchange Act, directly or indirectly, of 15% or more of the shares of the
Company’s capital stock the holders of which have general voting power under
ordinary circumstances to elect at least a majority of the Board (or which would
have such voting power but for the application of the Indiana Control Shares
Statute) (“Voting Stock”); provided, however, that an acquisition of Voting
Stock directly from the Company shall not constitute a Change in Control under
this Section 3(a);
          (b) the first day on which less than two-thirds of the total
membership of the Board shall be Continuing Directors (as that term is defined
in Article 13(f) of the Company’s Articles of Incorporation);

2



--------------------------------------------------------------------------------



 



          (c) consummation of a merger, share exchange, or consolidation of the
Company (a “Transaction”), other than a Transaction which would result in the
Voting Stock of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 60% of the Voting Stock of the
Company or such surviving entity immediately after such Transaction;
          (d) a complete liquidation of the Company or a sale or disposition of
all or substantially all the assets of the Company, other than a sale or
disposition of assets to any subsidiary of the Company;
          (e) either (i) the Company shall have entered into a definitive
agreement with any Person, which, if consummated, would result in a Change in
Control as specified in paragraphs (a) through (d) of this Section 3 or (ii) any
Person initiates a tender offer or exchange offer to acquire shares of the
Voting Stock which, if consummated, would result in a Change in Control as
specified in paragraphs (a) through (d) of this Section 3; provided, however,
that if the Board shall make a final determination that such agreement, tender
offer or exchange offer will not be consummated, the occurrence of any such
event shall cease to constitute a Change in Control and the termination of
employment of an Eligible Employee after such determination shall not be treated
as a Covered Termination on the basis of such event; or
          (f) the Board adopts a resolution to the effect that any Person has
taken actions which, if consummated, would result in its having acquired
effective control of the business and affairs of the Company; provided, however,
that if the Board shall make a final determination that such actions will not be
consummated, the occurrence of any such event shall cease to constitute a Change
in Control and the termination of employment of an Eligible Employee after such
determination shall not be treated as a Covered Termination on the basis of such
event.
For purposes of this Section 3 only, the term “subsidiary” means a corporation
or limited liability company of which the Company owns directly or indirectly
fifty (50) percent or more of the voting power.
     4. PARTICIPATING EMPLOYERS
A. Designation of Participating Employers. The Company and each subsidiary
corporation of which the Company owns directly or indirectly one-hundred
(100) percent of the voting power at the time of the Change in Control shall be
Participating Employers under the Plan. In addition, the Committee may designate
other affiliates of the Company as Participating Employers under the Plan, from
time to time and under such terms and conditions, as shall be specified by an
action in writing by the Committee. Such terms and conditions may impose
limitations on the extent to which any such affiliate participates in the Plan
(including but not limited to the duration of any such participation), but shall
not provide rights or benefits to Eligible Employees that are broader than those
set forth in the Plan. Any entity that is a Participating Employer at the time
of a Change in Control shall continue to be a Participating Employer following a
Change in Control, and any person, firm or business that is a successor to the
business or interests of a Participating Employer following a Change in Control
shall be treated as a Participating Employer under the Plan.

3



--------------------------------------------------------------------------------



 



B. Limitations in Foreign Jurisdictions. Notwithstanding the foregoing or
anything elsewhere in the Plan to the contrary, the Committee shall have the
discretionary authority, as specified below, to exclude from participation or
limit the participation of any Participating Employer with respect to
individuals employed outside of the United States. The Committee shall exercise
this authority only by an action in writing taken prior to a Change in Control
on the basis of a good faith determination that, as a result of the specific
effect of applicable local law or practice with respect to the Plan or severance
benefits generally, it would be in the best interests of the Company to so
exclude or limit such participation. In addition, unless otherwise specified by
the Committee, the severance payments and benefits under this Plan shall offset
the benefits otherwise payable to any such Eligible Employee under severance
arrangements that exist by reason of applicable local law, practice or policy.
     5. ELIGIBLE EMPLOYEES
All employees of the Participating Employers, including executive officers (as
defined in Rule 3b-7 under the Exchange Act), who are classified by the Company
as R8 or M5-M8 global job level or other groups or individuals as designated by
the Committee (or any successor classifications) immediately prior to the Change
in Control shall be eligible to participate in the Plan and shall be considered
an Eligible Employee for all purposes hereunder. Any person who is an Eligible
Employee in accordance with the foregoing shall continue to be an Eligible
Employee notwithstanding any change in his/her position or classification
following a Change in Control, subject to Section 6 hereof relating to certain
terminations of employment that are not treated as a Covered Termination. The
Committee shall notify each Eligible Employee of his/her participation in the
Plan prior to the Change in Control; provided that any failure to so notify
shall not effect the Eligible Employee’s participation in the Plan.
     6. COVERED TERMINATIONS
A. General. An Eligible Employee shall be treated as having suffered a “Covered
Termination” hereunder if he/she incurs a Separation from Service within a
period of two (2) years immediately following the date of a Change in Control;
(i) by a Participating Employer other than for “Cause”, or (ii) by the Eligible
Employee for “Good Reason.” For purposes of the foregoing, the two (2) year time
period specified above within which a Separation from Service may be treated as
a Covered Termination shall commence on the date the Change in Control becomes
effective and, with respect to a Change in Control under paragraphs (e) and
(f) of Section 3, shall recommence (for the full applicable period) on the date
of consummation of the underlying actions. For purposes of the Plan, a
Separation from Service shall be effective as of the last date of the Eligible
Employee’s employment with the Participating Employer.
An Eligible Employee shall not be treated as having suffered a Covered
Termination in the event of (1) death, (2) total disability (within the meaning
of the Company’s Extended Disability Plan), (3) transfer of employment among
Participating Employers (unless such transfer results in a Separation from
Service for “Good Reason”), (4) involuntary termination by the Participating
Employer for “Cause”, (5) voluntary termination by the Eligible Employee other
than for Good Reason, (6) a

4



--------------------------------------------------------------------------------



 



termination of employment for any reason by either the Participating Employer or
the Eligible Employee that does not occur during the two (2) year time period
specified above or (7) a termination of employment for any reason by either the
Participating Employer or the Eligible Employee after the Eligible Employee
reaches Retirement Age.
B. Termination For Cause. For purposes hereof, an Eligible Employee’s Separation
from Service by the Participating Employer shall be deemed to be for “Cause” if
as a result of:
          (i) the willful refusal of the Eligible Employee to perform, without
legal cause, his/her material duties to the Participating Employer, resulting in
demonstrable economic harm to any Participating Employer, which the Eligible
Employee has failed to cure after thirty (30) calendar days’ advance written
notice from the Company;
          (ii) any act of fraud, dishonesty or gross misconduct of the Eligible
Employee resulting in significant economic harm to any Participating Employer or
other significant harm to the business reputation of any Participating Employer;
or
          (iii) the conviction of the Eligible Employee by a court of competent
jurisdiction of any crime (or the entering of a plea of guilty or nolo
contendere to a charge of any crime) constituting a felony.
A termination for Cause shall be communicated to the Eligible Employee in
writing by the
Participating Employer and shall specify the provisions of the Plan and factual
matters relied upon in making the Cause determination.
C. Termination for Good Reason. For purposes hereof, an Eligible Employee’s
Separation from Service by the Eligible Employee shall be deemed to be for “Good
Reason” if as a result of:
          (i) a material diminution in the nature or status of the Eligible
Employee’s position, title, reporting relationship, duties, responsibilities or
authority, or the assignment to him/her of additional responsibilities that
materially increase his/her workload;
          (ii) any reduction in the Eligible Employee’s then-current Base
Salary;
          (iii) a material reduction in the Eligible Employee’s opportunities to
earn incentive bonuses below those in effect for the year most recently
completed before the date of the Change in Control, taking into account all
material bonus factors such as targeted bonus amounts and corporate performance
measures;
          (iv) a material reduction in the Eligible Employee’s employee benefits
and coverages (including, without limitation, pension, profit sharing and all
welfare, retiree welfare and fringe benefits) that are provided to the Eligible
Employee from the benefit levels in effect immediately prior to the Change in
Control;
          (v) the failure to grant to the Eligible Employee stock options, stock
units, performance shares or similar incentive rights during each twelve
(12) month period following the

5



--------------------------------------------------------------------------------



 



Change in Control on the basis of a number of shares or units and all other
material terms (including vesting requirements) at least as favorable to the
Eligible Employee as those rights granted to him/her on an annualized average
basis for the three (3) year period immediately prior to the Change in Control;
          (vi) relocation of the Eligible Employee by more than fifty (50) miles
from his/her regularly assigned workplace existing immediately prior to the date
of the Change in Control; or
          (vii) any failure by a successor entity to the Company (including any
entity that succeeds to the business or assets of the Company) in connection
with a Change in Control to assume by operation of law or otherwise the
obligations of the Company under the Plan, or any attempted amendment,
termination or repudiation of the Plan by such successor entity, other than
pursuant to the provisions of Section 15.
For purposes of the foregoing, but without limitation of the Eligible Employee’s
right to otherwise terminate employment for Good Reason, if the Eligible
Employee is in charge of a principal business unit, division or function of the
Company immediately prior to a Change in Control, Good Reason shall not be
deemed to exist based solely on the fact that the Eligible Employee is not in
charge of such principal business unit, division or function of the combined
entity following the Change in Control, unless as a result thereof, the Eligible
Employee suffers a material diminution in the nature or status of the Eligible
Employee’s position, title, reporting relationship, duties, responsibilities or
authority or suffers some other Good Reason event.
A termination for Good Reason shall be communicated to the Participating
Employer in writing by the Eligible Employee within thirty (30) days following
his/her knowledge of the circumstances constituting Good Reason, and shall
specify the provisions of the Plan and the factual matters relied upon in making
the Good Reason determination. The Participating Employer shall have the
opportunity to cure the circumstances constituting Good Reason within 15 days
following receipt of such written notice from the Eligible Employee, and if such
circumstances are fully cured, such circumstances shall cease to constitute the
basis for a Good Reason termination hereunder.
     7. SEVERANCE PAYMENT
A. Amount of Severance Payment. The amount of the severance payment to be paid
by the Company to an Eligible Employee who is treated as having suffered a
Covered Termination hereunder shall equal two (2) times the sum of:
          (i) the Eligible Employee’s Base Salary at the time of Covered
Termination (calculated without regard to any reduction in Base Salary that
results in a Good Reason termination) or, if greater, at the time of the Change
in Control, plus
          (ii) the greater of (a) the amount of the Eligible Employee’s target
annual cash incentive bonus for the year of Covered Termination or (b) the
amount of the Eligible Employee’s annual cash incentive bonus paid or payable,
for the most recently completed calendar year prior to the Change in Control.

6



--------------------------------------------------------------------------------



 



B. Payment of Severance. The severance payment to be made hereunder shall be
paid to the Eligible Employee in a single lump-sum cash payment, less any
required tax withholding, on the date that is thirty (30) calendar days
following the date of the Eligible Employee’s Covered Termination, conditioned
upon the Eligible Employee having complied, prior to that date with the
requirements of Section 10 hereof regarding a release of claims. Notwithstanding
the foregoing, if the Eligible Employee is treated as a “specified employee”
(within the meaning of Section 409A) as of the date of any payment under this
Plan upon such Separation from Service, then, to the extent required by
Section 409A, the commencement of any payment shall be delayed until the first
business day following the date that is six (6) months following the date of
such Separation from Service.
     8. OTHER SEVERANCE BENEFITS
In addition to the severance payment provided under Section 7, an Eligible
Employee shall be entitled to the following benefits and other rights in the
event of his/her Covered Termination:
A. Welfare Benefits. The Eligible Employee shall continue to participate, on the
same basis as active employees of the Participating Employer, for the duration
of the Severance Period in the Participating Employer’s medical and dental
plans, group life insurance plans, company-provided death benefit, supplemental
life insurance and long-term disability plans for which he/she was eligible at
the time of Covered Termination (or, if it would provide benefits or other terms
more favorable to the Eligible Employee, at the time of the Change in Control),
as though his/her Separation from Service had not occurred (the “Welfare
Continuation Coverages”). All Welfare Continuation Coverages shall apply to the
Eligible Employee and any of his/her dependents who would have been eligible for
coverage if the Eligible Employee remained employed for the Severance Period.
The Company may provide the Eligible Employee with the Welfare Continuation
Coverages under arrangements other than its generally applicable welfare benefit
plans, provided that the benefit coverages so provided are at least as favorable
to the Eligible Employee as coverage under the otherwise applicable Welfare
Continuation Coverages, on a coverage by coverage basis, and taking into account
all tax consequences to the Eligible Employee. At the expiration of the
Severance Period, the Eligible Employee shall be treated as a then terminating
employee with respect to the right to elect continued medical and dental
coverages in accordance with Section 4980B of the Code (or any successor
provision thereto). If and to the extent that any benefit under this Section 8.A
or under Section 8.B. is not eligible for exemption from Section 409A pursuant
to Treasury Regulation § 1.409A-1(b)(9)(v) (or any successor regulation) or
otherwise, the Company shall, pursuant to Section 18 hereof, take such actions
as it deems necessary to comply with the requirements of Treasury Regulation §
1.409A-3(i)(1)(iv) (or any successor regulation), including, without limitation,
by providing that (i) the amount of the benefit under this Section 8.A or under
Section 8.B. in any calendar year shall not affect the amount of the benefit
thereunder for any other calendar year, (ii) any reimbursement of expenses under
this Section 8.A or under Section 8.B. be made not later than the last day of
the calendar year following the year in which the Eligible Employee incurred
such expenses, and (iii) in no event shall any right to reimbursement or receipt
of in-kind benefits under this Section 8.A. or under Section 8.B. be subject to
liquidation or exchange for another benefit.

7



--------------------------------------------------------------------------------



 



B. Retiree Welfare Benefits. For purposes of determining eligibility, but not
for the purpose of determining the amount of any benefit, for the retiree
medical and dental plans applicable to Eligible Employee (the “Retiree Welfare
Plans”), the Eligible Employee shall receive additional credit for two years for
purposes of both age and service requirements under the Retiree Welfare Plans,
but not beyond the Retirement Age of the Eligible Employee. If an Eligible
Employee shall be eligible for participation in the Retiree Welfare Plans at the
time of Covered Termination (including by reason of this Section 8.B.), then
(i) for the Severance Period, he/she shall be entitled to continue to
participate in either the Retiree Welfare Plans or the Welfare Continuation
Coverage pursuant to Section 8.A. hereof, whichever provides greater benefits to
the Eligible Employee on a coverage by coverage basis, and (ii) following the
Severance Period, he/she shall be entitled to continue to participate in the
retiree welfare benefit program on the same basis and subject to the same terms
and conditions as provided to retired employees of the Participating Employer
generally, or if no such program is provided, the program of the successor
entity following the Change in Control, if any.
C. Pension Supplement. The Eligible Employee shall be entitled to the additional
pension benefits that would be payable to him/her, under all defined benefit
pension plans of a Participating Employer in which he/she is participating at
the time of Covered Termination (or, if it would provide benefits or other terms
more favorable to the Eligible Employee, at the time of the Change in Control),
including all such tax-qualified and supplemental plans, by taking into account
under such plans (i) two additional years for the purposes of the age and
service credit of the Eligible Employee under such plans and (ii) the amount of
the severance payment to which the Eligible Employee is entitled under
Section 7, expressed on an annualized basis for two years, for purposes of the
compensation credit of the Eligible Employee under such plans (but only to the
extent such additional credit would produce a higher benefit for the Eligible
Employee than if it were not taken into account). The additional pension
benefits provided hereby shall be paid pursuant to the terms and conditions of
the Lilly Excess Benefit Plan — Retirement, or any successor plan.
Notwithstanding the foregoing, the Eligible Employee will only receive
additional age, service and compensation credit hereunder until his/her
Retirement Age.
D. Equity Incentives. Immediately upon a Covered Termination, (i) any stock
options, or similar equity-based incentive rights granted to the Eligible
Employee under a stock incentive plan of a Participating Employer that are not
then fully vested and exercisable shall become fully vested and immediately
exercisable, (ii) the Eligible Employee shall be entitled to exercise any stock
options or similar equity-based incentive rights until the expiration of three
years following the date of the Covered Termination (or until such later date as
may be applicable under the terms of the option or other right upon termination
of employment), subject to the maximum full term of the option but without
regard to any earlier termination otherwise applicable in the event of
termination of employment, and (iii) any performance shares, stock units or
shares of restricted stock granted to the Eligible Employee under a stock
incentive plan of a Participating Employer that remain subject to forfeiture,
performance conditions or transfer restrictions at such time shall become fully
and immediately vested and all such conditions and restrictions shall
immediately lapse, with any payment to be made in accordance with the terms of
the applicable award agreements in accordance with the requirements for
compliance with Section 409A. In addition, as to any other types of equity-based
incentive awards granted to the Eligible Employee under a stock incentive plan
of a Participating Employer prior to the date of Covered Termination, any
restrictions on exercise,

8



--------------------------------------------------------------------------------



 



payment or transfer shall immediately lapse, and the Eligible Employee shall
have all rights associated with such awards as of the date of Covered
Termination, with any payment to be made in accordance with the terms of the
applicable award agreements in accordance with the requirements for compliance
with Section 409A. The provisions of this Section 8.D shall apply equally to any
awards or rights into which the equity incentive rights described herein are
converted or for which such rights are substituted in connection with a Change
in Control.
E. Accrued Rights. The Eligible Employee shall be entitled to the following
payments and benefits in respect of accrued compensation rights at the time of a
Covered Termination, in addition to all other rights provided under the Plan:
(i) immediate payment of any accrued but unpaid Base Salary through the date of
Covered Termination; (ii) payment within fifteen (15) calendar days of Covered
Termination of any accrued but unpaid annual cash bonus for the most recently
completed calendar year prior to the Covered Termination; (iii) payment within
fifteen (15) calendar days of Covered Termination of the accrued annual cash
bonus for the year in effect on the date of the Covered Termination, determined
on the basis of the bonus earned under terms of the applicable bonus plan
through the date of termination or, if greater, the pro-rata amount of the
target annual cash bonus for the period of such year through the date of
termination; and (iv) all benefits and rights accrued under the employee benefit
plans, fringe benefit programs and payroll practices of a Participating Employer
in accordance with their terms (including, without limitation, employee pension,
employee welfare, incentive bonus and stock incentive plans).
F. Outplacement; Relocation. The Eligible Employee shall be provided, at the
Company’s sole expense, with professional outplacement services selected by the
Eligible Employee consistent with his/her duties or profession and of a type and
level customary for persons in his/her position; provided, however, that the
Company shall not be required to pay fees in connection with the foregoing in an
amount greater than fifteen (15) percent of the Eligible Employee’s Base Salary
for purposes of clause (i) of Section 7. The Company shall honor any prior
agreement or understanding with an Eligible Employee who has suffered a Covered
Termination to reimburse his/her relocation expenses to the Indianapolis,
Indiana metropolitan area or, if it does not result in a greater cost to the
Company, to such other location selected by the Eligible Employee. Payment for
any such outplacement service services or relocation expense shall be made on
the business day that is six (6) months following the date of the Covered
Termination.
G. Indemnification. With respect to any Eligible Employee who is, immediately
prior to a Change in Control or a Covered Termination, indemnified by the
Company for his/her service as a director, officer or employee of a
Participating Employer, the Company shall indemnify such Eligible Employee to
the fullest extent permitted by applicable law, and the Company shall maintain
in full force and effect, for the duration of all applicable statute of
limitation periods, insurance policies at least as favorable to the Eligible
Employee as those maintained by the Company for the benefit of its directors and
officers at the time of Change in Control, provided that such insurance policies
are commercially available from carriers of recognized standing, with respect to
all costs, charges and expenses whatsoever (including payment of expenses in
advance of final disposition of a proceeding) incurred or sustained by the
Eligible Employee in connection with any action, suit or proceeding to which
he/she may be made a party by reason of being or having been a director, officer
or employee of a Participating Employer or serving or having served any other
enterprise as a director, officer or employee at the request of a Participating
Employer.

9



--------------------------------------------------------------------------------



 



H. Retention Bonuses and Loans. Immediately upon a Covered Termination, there
shall automatically be forgiven any repayment obligation of the Eligible
Employee to the Participating Employer that arises under any retention bonus
agreement, forgivable loan or similar arrangement that provides for the lapse of
the Eligible Employee’s repayment obligation over time based on continued
employment or other conditions (but not under any other loan obligations of the
Eligible Employee that do not include forgiveness provisions).
     9. EXCISE TAX REIMBURSEMENT
          (a) In the event it shall be determined that any payment, right or
distribution by the Company or any other person or entity to or for the benefit
of an Eligible Employee pursuant to the terms of this Plan or otherwise, in
connection with, or arising out of, his/her employment with a Participating
Employer or a change in ownership or effective control of the Company or a
substantial portion of its assets (a “Payment”) is a “parachute payment” within
the meaning of Section 280G of the Code on account of the aggregate value of the
Payments due to the Eligible Employee being equal to or greater than three times
the “base amount,” as defined in Section 280G(b)(3) of the Code, (the “Parachute
Threshold”) so that the Eligible Employee would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), concurrent with the
making of such Payment, then (i) in the event the aggregate value of the
Payments exceeds the Parachute Threshold by less than 3%, one or more Payments
shall be reduced so that the aggregate value of the Payments is $1.00 less than
the Parachute Threshold Amount, reducing first any Payments under Section 8.D
hereof, then taxable Payments and thereafter any other non-taxable Payments, or
(ii) in the event that the aggregate value of the Payments exceeds the Parachute
Threshold by 3% or more, the Company shall pay to the Eligible Employee an
additional payment (the “Gross-Up Payment”) in an amount such that the net
amount retained by the Eligible Employee, after deduction of any Excise Tax on
such Payments and any federal, state or local income tax and Excise Tax on the
Gross-Up Payment shall equal the amount of such Payments. In the event the
Internal Revenue Service subsequently may assess or seek to assess from the
Eligible Employee an amount of Excise Tax in excess of that determined in
accordance with the foregoing, the Company shall pay to the Eligible Employee an
additional Gross-Up Payment, calculated as described above in respect of such
excess Excise Tax, including a Gross-Up Payment in respect of any interest or
penalties imposed by the Internal Revenue Service with respect to such excess
Excise Tax. The rights of the Eligible Employee to a Gross-Up Payment under this
Section 9 shall apply without regard to whether the Eligible Employee has
incurred a Covered Termination and shall apply to all payments whether or not in
connection with a Covered Termination.
          (b) All determinations required to be made under this Section 9,
including whether any Payment is a “parachute payment” and whether and when a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm designated by the Company which is not the
auditor of the Company or another party involved in the Change in Control (the
“Accounting Firm”) and shall be based upon “substantial authority” (within the
meaning of Section 6662 of the Code). The Accounting Firm shall provide detailed
supporting calculations both to the Company and the Eligible Employee within 15
business days

10



--------------------------------------------------------------------------------



 



of the receipt of notice from the Company or an Eligible Employee that there has
been a Payment, or such earlier time as is requested by the Company. All fees
and expenses of the Accounting Firm shall be borne by the Company. Any Gross-Up
Payment, as determined pursuant to this Section 9, shall be paid by the Company
to the Eligible Employee within five business days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and the Eligible Employee.
     10. RELEASE OF CLAIMS
All payments and benefits that may be made to an Eligible Employee upon a
Covered Termination under the Plan shall be contingent upon the Eligible
Employee entering into and not revoking a general release of employment law
claims against the Company and the Participating Employer in substantially the
form attached hereto as Exhibit A, subject to such modifications as may be
determined by the Committee in good faith to take into account changes in
employment laws or differences in employment laws in other jurisdictions. The
Company will provide the general release to the Eligible Employee within five
business days of the Covered Termination.
     11. NO MITIGATION OR OFFSET
The Eligible Employee shall be under no obligation to minimize or mitigate
damages by seeking other employment, and the obtaining of any such other
employment shall in no event effect any reduction of the Company’s obligation to
make the payments and provide the benefits required under the Plan. Except as
provided in Section 10, the Company’s obligation to make the payments and
provide the benefits required under the Plan shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other rights which a Participating Employer may have
against the Eligible Employee.
     12. UNFUNDED STATUS
The Plan is intended to constitute an employee pension benefit plan under ERISA
which is unfunded and is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees, and shall be interpreted and administered accordingly. The payments
and benefits provided hereunder shall be paid from the general assets of the
Company. Nothing herein shall be construed to require the Company to maintain
any fund or to segregate any amount for the benefit of any employee, and no
employee or other person shall have any right against, right to, or security or
other interest in any fund, account or asset of the Company from which the
payment pursuant to the Plan may be made. Consistent with the foregoing, the
Company may, in its sole discretion, deposit funds in a grantor trust or
otherwise establish arrangements to pay amounts that become due under the Plan,
and, notwithstanding anything elsewhere in the Plan to the contrary, the
payments and benefits due under the Plan shall be reduced to reflect the amount
of any payment made in respect of any Eligible Employee from a grantor trust or
other arrangement established for this purpose.

11



--------------------------------------------------------------------------------



 



     13. ADMINISTRATION
The Committee shall be the named fiduciary of the Plan and the plan
administrator for purposes of ERISA. The Committee shall be responsible for the
overall operation of the Plan and shall have the fiduciary responsibility for
the general operation of the Plan. The Committee may allocate to any one or more
of the Company’s employees any responsibility the Committee may have under the
Plan and may designate any other person or persons to carry out any of the
Committee’s responsibilities under the Plan. As plan administrator, the
Committee shall maintain records pursuant to the Plan’s provisions and shall be
responsible for the handling, processing and payment of any claims for benefits
under the Plan.
     14. CLAIMS AND DISPUTES
Within fifteen (15) calendar days following a Covered Termination, the Company
shall notify each Eligible Employee whom the Company determines is entitled to
payments and benefits under the Plan of his/her entitlement to such payments and
benefits. An Eligible Employee who is not so notified may submit a claim for
payments and benefits under the Plan in writing to the Company within ninety
(90) calendar days after becoming entitled to such benefits as described in
Section 6. All such claims shall be approved or denied in writing by the Company
within fifteen (15) calendar days after submission.
Any denial of a claim by the Company shall be in writing and shall include:
(i) the reason or reasons for the denial; (ii) reference to the pertinent Plan
provisions on which the denial is based; (iii) a description of any additional
material or information necessary for the Eligible Employee to perfect the claim
together with an explanation of why the material or information is necessary;
and (iv) an explanation of the Plan’s claim review procedure, described below.
An Eligible Employee shall have a reasonable opportunity to appeal a denied
claim to the Company for a full and fair review. The Eligible Employee or
authorized representative shall have sixty (60) calendar days after receipt of
written notification of the denial of claim in which to request a review and to
review pertinent documents of the Plan. The Company shall notify the Eligible
Employee or his/her authorized representative of the time and place for the
claim review. The Company shall issue a decision on the reviewed claim promptly,
but no later than fifteen (15) calendar days after receipt of the request for
review. The Company’s decision shall be in writing and shall include: (i) the
reasons for the decision, and (ii) references to the Plan provisions on which
the decision is based.
If the Eligible Employee shall dispute the Company’s final decision, the dispute
shall be submitted to an arbitration proceeding, conducted before a panel of
three arbitrators, in accordance with the rules of the Center for Public
Resources (or such other organization selected by mutual agreement of the
Company and the Eligible Employee). Such arbitration shall take place in the
location most practicably proximate to the Eligible Employee’s principal
workplace. Judgment may be entered on

12



--------------------------------------------------------------------------------



 



the arbitrators’ award in any court having jurisdiction. Notwithstanding the
foregoing, if an Eligible Employee believes the claims procedure or dispute
resolution mechanism provided under this Section 14 would be futile or would
cause such Eligible Employee irreparable harm, the Eligible Employee may, in
his/her sole discretion, elect to enforce his/her rights under the Plan pursuant
to Section 502 of ERISA.
The Company shall bear the expense of any enforcement proceeding brought by an
Eligible Employee under the Plan and shall reimburse the Eligible Employee for
all of his/her reasonable costs and expenses relating to such enforcement
proceeding, including, without limitation, reasonable attorneys’ fees and
expenses, provided that the Eligible Employee is the prevailing party in such
proceeding. For purposes hereof, the trier of fact in such enforcement
proceeding shall be requested to make a determination as to the reimbursement of
the Eligible Employee’s costs and expenses as a prevailing party hereunder. In
no event shall the Eligible Employee be required to reimburse the Company for
any of the costs or expenses relating to such enforcement proceeding.
     15. TERM AND AMENDMENT
The Plan became effective as on July 1, 2004, but only became operative with
respect to a Change in Control occurring on or after March 1, 2007, the date as
of which the Plan as previously in effect was terminated by action of the Board.
The Plan as amended by action of the Board of Directors of the Company on
October 20, 2008 shall become effective with respect to a Change in Control
occurring on or after January 1, 2009. The Plan shall continue to be effective
until terminated in accordance with this Section 15. The Board shall have the
right, by resolution or other written action, to terminate or amend the Plan;
provided, however, that the Plan may only be terminated or amended prior to a
Change in Control, and then only (i) with respect to an amendment or termination
that becomes effective upon the second (2nd) anniversary of notice being given
thereof to Eligible Employees generally, or (ii) to the extent any such
amendment is of a technical or clarifying nature, or increases the rights or
benefits of all affected Eligible Employees, and does not in any manner reduce
the rights or benefits of any Eligible Employee, unless the Company has obtained
the express written consent, in return for good and valuable consideration, of
all affected Eligible Employees in respect of any such amendment.
Notwithstanding the foregoing, in the event of a Change in Control, the Plan
shall continue in effect, and no termination or amendment of the Plan shall
occur, until the satisfaction of all severance payments and benefits to which
Eligible Employees are or may become entitled to under the Plan. Upon the
occurrence of a Change in Control during the term of the Plan, the Plan shall
not be operative with respect to any subsequent Change in Control.
     16. SUCCESSORS AND ASSIGNS
The Plan shall be binding upon any person, firm or business that is a successor
to the business or interests of the Company, whether as a result of a Change in
Control of the Company or otherwise. Any successor to the Company shall be
required to assume the Plan in writing and honor the obligations of the Company
and the Participating Employers hereunder. All payments and benefits

13



--------------------------------------------------------------------------------



 



that become due to an Eligible Employee under the Plan shall inure to the
benefit of his/her heirs, assigns, designees or legal representatives.
     17. ENFORCEABILITY
The Company intends the Plan to constitute a legally enforceable obligation
between it and each Eligible Employee, and that the Plan confer vested rights on
each Eligible Employee in accordance with the terms of the Plan, with each
Eligible Employee being a third-party beneficiary thereof. Nothing in the Plan,
however, shall be construed to confer on any Eligible Employee any right to
continue in the employ of a Participating Employer or affect the right of a
Participating Employer to terminate the employment or change the terms and
conditions of employment of an Eligible Employee, with or without notice or
cause, prior to a Change in Control, or to take any such action following a
Change in Control, subject to the consequences specified by the Plan.
The Plan shall be construed and enforced in accordance with ERISA and the laws
of the State of Indiana to the extent not preempted by ERISA, regardless of the
law that might otherwise govern under applicable principles or provisions of
choice or conflict of law doctrines. To the extent any provision of the Plan
shall be invalid or unenforceable under any applicable law, it shall be
considered deleted herefrom and all other provisions of the Plan shall be
unaffected and shall continue in full force and effect.
     18. SECTION 409A COMPLIANCE
To the extent applicable, it is intended that the Plan and all payments
hereunder comply with the requirements of Section 409A, and the Plan shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A. In
the event that any provision of the Plan is determined by the Committee to not
comply with the applicable requirements of Section 409A, the Committee shall
have the authority to take such actions and to make such changes to the Plan as
the Committee deems necessary to comply with such requirements. In no event
whatsoever shall the Company be liable for any tax, interest or penalties that
may be imposed on the Eligible Employee by or any damages for failing to comply
with Section 409A. Notwithstanding the foregoing or anything elsewhere in the
Plan to the contrary, if an Eligible Employee is treated as a “specified
employee” as of the date of any payment under this Plan, then, to the extent
required, the commencement of any payment under this Plan shall be delayed until
the date that is six (6) months following the date of the Eligible Employee’s
Separation from Service.

14



--------------------------------------------------------------------------------



 



EXHIBIT A
SEVERANCE AGREEMENT AND RELEASE OF CLAIMS
Definitions. I intend all words used in this Severance Agreement and Release of
Claims (“Agreement”) to have their plain meanings in ordinary English. Specific
terms that I use in this Agreement have the following meanings:

  A.   I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.     B.   Lilly means Eli Lilly and Company and any
company related to Eli Lilly and Company in the present or past, including
without limitation, its or their predecessors, successors, parents,
subsidiaries, affiliates, joint venture partners, and divisions.     C.  
Company means Lilly; the present and past officers, directors, committees,
agents, shareholders, and employees of Lilly; any employee benefit plan
sponsored or maintained by Lilly; any company providing insurance to Lilly in
the present or past; the present and past fiduciaries and administrators of any
employee benefit plan sponsored or maintained by Lilly (other than
multi-employer plans); and anyone who acted on behalf of Lilly or on
instructions from Lilly.     D.   Actual Termination Date means
                    .     E.   Severance Benefit means the severance payment and
severance benefits described in Sections 7 and 8 of the Plan.     F.   Plan
means The 2007 Change in Control Severance Pay Plan For Select Employees, as in
effect for a change in control on or after March 1, 2007, as amended from time
to time.     G.   My Claims mean, except as specifically excluded in the last
paragraph of this section following item G.8. below, all of my rights that I now
have to any personal relief of any kind from the Company, including without
limitation:

  1.   all claims arising out of or relating to my employment with Lilly, the
terms and conditions of that employment, or the termination of that employment,
and the continuing effect, thereof;     2.   all claims arising out of or
relating to actual or alleged statements, actions, or omissions of the Company;
    3.   all claims for any alleged unlawful discrimination, harassment,
retaliation or reprisal, or other alleged unlawful practices based on religion,
natural origin, ancestry, marital status, sex, sexual orientation, age, race,
color, disability or any other characteristic or category protected by law
arising under any federal, state, or local statute, ordinance, or regulation,
including without limitation claims under the Indiana Civil Rights Act, Title
VII of the Civil Righ0074s Act of 1964, the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., the



15



--------------------------------------------------------------------------------



 



      Americans with Disabilities Act, 42 U.S.C. §1981, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act, the Equal Pay Act, The California Fair Employment
and Housing Act, The California Family Rights Act, the California Labor Code,
the California Civil Code, the California Business & Professions Code, the
California Constitution and workers’ compensation non-interference or
non-retaliation statutes;     4.   all claims for alleged wrongful discharge;
breach of contract; breach of implied contract; failure to keep any promise;
breach of a covenant of good faith and fair dealing; breach of fiduciary duty;
estoppel; my activities, if any, as an actual or alleged “whistleblower”;
defamation; infliction of emotional distress; fraud; misrepresentation;
negligence; harassment; retaliation or reprisal; constructive discharge;
assault; battery; false imprisonment; invasion of privacy; interference with
contractual or business relationships; any other wrongful employment practices;
and violation of any other principle of common law;     5.   all claims for
compensation or monetary damages of any kind, including without limitation,
salary, wages, bonuses, commissions, sales incentive payments, equity-based
compensation, vacation pay, and expense reimbursements;     6.   all claims for
reinstatement or other personal equitable relief, back pay, front pay,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;     7.   all claims under any employee benefit plan
sponsored or maintained by the Company (except as otherwise provided in this
Agreement); and     8.   all claims for attorneys’ fees, costs, and interest.

However, My Claims does not include any claims for vested benefits payable under
the terms of a plan qualified under Section 401(a) of the Internal Revenue Code
of 1986, any claims for continuation coverage under the federal law known as
COBRA, any claims that are or may be asserted in the case of Schaefer-Larose, et
al. v. Eli Lilly and Company, and any other claims that the law does not allow
to be waived or any claims that may arise after the date on which I sign this
Agreement. My Claims includes any claim to personal relief from any Equal
Employment Opportunity Commission (“EEOC”) or state or local administrative
charge I have filed or may file against the Company as described below under the
heading “Representations and Waiver of Personal Relief as to Administrative
Charges.”
Agreement to Release My Claims. I will receive a Severance Benefit from Lilly as
set forth in the Plan if I sign and, if I am age 40 or older at the time I sign
the Agreement, do not revoke this Agreement as provided below. I understand and
acknowledge that I will not be entitled to receive the Severance Benefit if I do
not sign this Agreement or, if I am age 40 or older at the time I sign the
Agreement and I timely revoke this Agreement. In exchange for the Severance
Benefit, I give up all of My Claims to the fullest extent permitted by law, and
I agree to abide by this Agreement in all respects. I will not bring any
lawsuits against the Company or make any demands against the Company for
compensation or damages relating to My Claims. The Severance Benefit that I am
receiving under the Plan is a fair compromise for my undertakings in this
Agreement.

16



--------------------------------------------------------------------------------



 



This release includes any claims that are being asserted or in the future are,
or ever could be, asserted or considered within the scope of the case of Welch
et al. vs. Eli Lilly and Company, Civil Action No. 1:06-CV-0641, United States
District Court for the Southern District of Indiana (the “Welch Action”). The
Welch Action is a lawsuit that was filed by current and former African-American
Lilly employees alleging that they were discriminated against on the basis of
their race. Lilly denies these allegations. The plaintiffs in the Welch Action
have expressed their intention to seek class treatment. I understand that I may
be a member of the putative class. By signing this Agreement, I understand that
I am giving up any right to receive any personal relief as a result of the Welch
Action.
Waiver of California Civil Code Section 1542. I have read and understand the
following language contained in Section 1542 of the California Civil Code:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
I expressly waive all rights, if any, that I may have under this statute with
respect to the matters described in the “Agreement to Release My Claims”
paragraph of this Agreement.
Indemnification Agreement. I agree to indemnify Lilly to the fullest extent
permitted by law from all claims, costs and expenses, including all attorneys’
fees, arising out of any misrepresentation made by me in this Agreement. In the
event I initiate, pursue or maintain any lawsuit (other than a suit under the
Age Discrimination in Employment Act) against Lilly based on any claim,
complaint, action, injury or right of action for which I have released and
agreed not to sue Lilly in this Agreement, I agree, to the fullest extent
permitted by law, to pay all costs and attorneys’ fees incurred by Lilly in
defending such lawsuit. Nothing in this paragraph shall limit my charge-filing
rights as described below in the section titled “Representations and Waiver of
Personal Relief as to Administrative Charges,” and I shall have no obligation to
pay Lilly for costs or attorney’s fees incurred by Lilly in defending against
any EEOC or state or local administrative agency charge filed by me against
Lilly as long as I waive and release any and all entitlement to any form of
personal relief arising from any such charge as described below.
Agreement to Cooperate in Investigations and Litigation. I agree that I will, at
any future time before or after my Actual Termination Date, be available upon
reasonable notice from Lilly, with or without subpoena, to be interviewed,
review documents or things, give depositions, testify, or engage in other
reasonable activities, with respect to matters concerning which I have or may
have knowledge as a result of or in connection with my employment by Lilly. In
performing my obligations under this paragraph to testify or otherwise provide
information, I will honestly, truthfully, forthrightly, and completely provide
the information requested. I will comply with this Agreement upon notice from
Lilly that Lilly or its attorneys believe that my compliance would be helpful in
the resolution of an investigation or the prosecution or defense of litigation.
Additional Agreements and Understandings. Even though Lilly will provide a
Severance Benefit to me under the Plan for me to settle and release My Claims
and to otherwise abide by this Agreement, the Company denies that it violated
any law or committed any wrongful act.
Representations and Waiver of Personal Relief as to Administrative Charges.
I understand and agree that although by signing this Agreement and accepting the
Severance

17



--------------------------------------------------------------------------------



 



Benefit I do not waive my right to file an Equal Employment Opportunity
Commission (“EEOC”) charge against Lilly, or to file a charge with any
comparable state or local administrative agency, or to cooperate in an EEOC or
agency investigation of any such charge, I do waive and release, to the fullest
extent permitted by law, any and all entitlement to any form of personal relief
arising from any such charge I have filed or may file in the future against
Lilly related to my employment with Lilly. I understand that this waiver and
release of personal relief would not affect the EEOC’s or state or local
administrative agency’s ability to investigate such a charge or to pursue relief
on behalf of other individuals. If I have filed such a charge prior to my
signing of this Agreement, I agree that I will, within two (2) business days of
signing this Agreement, prepare, sign, and deliver to the EEOC or state or local
administrative agency with which the charge is pending a letter that states as
follows:
This letter is in regard to charge number                      (“Charge”) which
I have filed with this agency. This is to advise you that I have entered into an
agreement with my employer, Eli Lilly and Company, under which, in exchange for
sufficient consideration, I have fully waived and released all claims to any
personal relief, including any form of monetary relief, arising out of any
claims related to my employment with Lilly through the date of my signing of the
Agreement. This waiver and release includes any and all claims for personal
relief related to the above-referenced Charge. I have also, again in exchange
for sufficient consideration, fully waived and released all right to file a
lawsuit against Lilly in any court of law asserting claims arising out of my
employment with Lilly, up through and including the date of my signing of the
Agreement, other than a suit to enforce the Agreement or to challenge its
validity or enforceability. These waivers and releases are effective to the
fullest extent permitted by applicable law. I understand that this Agreement
does not affect this agency’s ability to investigate the above-referenced Charge
or to pursue relief on behalf of other individuals.
I entered into this Agreement with Lilly voluntarily and without coercion and
with sufficient opportunity to consult an attorney for advice. Thank you for
your assistance.
I further agree to provide to Lilly a copy of the letter as signed and
delivered.
Return of Company Property. I agree to cooperate fully with Lilly in effecting a
smooth transfer of responsibilities and to return to Lilly by my Actual
Termination Date all identification and credit cards, keys, telephones,
computers and other equipment, and other things owned by Lilly, and all
documents, materials, records or other things belonging to Lilly or containing
Lilly’s property that I have not yet returned.
Right to Consult with an Attorney. I understand and acknowledge that as required
by law, I am hereby being advised by the Company to consult with an attorney
prior to signing this Agreement.
Period to Consider this Agreement. I acknowledge that a copy of this Agreement
was provided to me on                     . I understand that I have the right
to take up to forty-five days to consider whether I wish to sign this Agreement.
I understand that Lilly will accept this Agreement and provide to me the
Severance Benefit in accordance with the terms of the Plan if I (a) sign, date
and deliver to Lilly this Agreement at any time during the period beginning on
the date I received the Agreement and ending at the close of business on the
forty-fifth day following my receipt of the Agreement, and (b) do not revoke
this Agreement as provided below. If I sign this Agreement before the end of the
period allotted to me for

18



--------------------------------------------------------------------------------



 



doing so, it will be my voluntary decision to do so because I have decided that
I do not need any additional time to decide whether to sign this Agreement.
My Right to Revoke this Agreement. I understand that if I am age 40 or older at
the time I sign this Agreement, I may revoke this Agreement at any time within
seven (7) calendar days after I sign and date it, not counting the day on which
I sign and date it. If I am age 40 or older at the time I sign this Agreement,
this Agreement will not become effective or enforceable unless and until the
seven (7)-day revocation period has expired without my revoking it. If I am
under age 40 at the time I sign this Agreement, the Agreement will become
effective at the time I sign, date and deliver this Agreement to Lilly.
Procedure for Accepting or Revoking this Agreement. To accept the terms of this
Agreement, I must deliver the Agreement, after I have signed and dated it, to
Lilly by hand or by certified U.S. mail within the period of time described
above in the paragraph on “Period to Consider this Agreement.” If I am age 40 or
older at the time I sign the Agreement and wish to revoke my acceptance, I must
deliver a written, signed statement that I revoke my acceptance to Lilly by hand
or by certified U.S. mail within the seven (7)-day revocation period. All
deliveries must be made to Lilly at the following address:
Team Leader, Compensation Administration
Eli Lilly and Company
Lilly Corporate Center
Indianapolis, IN 46285
If I choose to deliver my acceptance or, if applicable, the revocation of my
acceptance by mail, it must be:

  (1)   postmarked within the period stated above;     (2)   properly addressed
to Lilly at the address stated above; and     (3)   sent by certified mail,
first-class postage prepaid.

Interpretation of this Agreement. This Agreement should be interpreted as
broadly as possible to achieve my intention to resolve all of My Claims against
the Company and to otherwise fulfill my obligations under this Agreement. If
this Agreement is held by a court to be inadequate to release a particular claim
encompassed within My Claims, this Agreement is still in full force and effect
and enforceable with respect to all the remainder of My Claims.
My Representations. I am legally able and entitled to receive the Severance
Benefit being provided to me under the Plan and this Agreement. No child support
order, garnishment order, or other order requiring that money owed to me by
Lilly be paid to any other person is now in effect.
Governing Law. This Agreement shall be governed and administered and construed
in accordance with the laws of the State of Indiana.
I have read this Agreement carefully. I understand all of its terms. In signing
and dating this Agreement, I have not relied on any statements or explanations
made by the Company except as specifically set forth in this Agreement. I am
voluntarily releasing My Claims against the Company and undertaking my other
obligations under this Agreement. I intend this Agreement to be legally binding.

         
Dated:                     
  Name:                                            Printed:
                                        

19